TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00092-CR




                               Charles Ray Adams, Jr., Appellant


                                                  v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 9034165, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Charles Adams seeks to appeal from a judgment of conviction for aggravated sexual

assault. Sentence was imposed on June 28, 2004. There was no motion for new trial. The deadline

for perfecting appeal was therefore July 28, 2004. Tex. R. App. P. 26.2(a)(1). Adams filed his pro

se notice of appeal on December 27, 2004. Under the circumstances, we lack jurisdiction to dispose

of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton

v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.

Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: March 3, 2005

Do Not Publish




                                               2